Title: From Thomas Jefferson to Archibald Stuart, 30 October 1794
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Oct. 30. 1794.

I recieved some time ago your favor on the subject of Mr. Dowthwaite, and soon after that he called on me himself. I should have been glad to have served him for the double motive of wishing well to his enterprize, and for the interest you take in his success. But it seemed that he wished me to address the assembly either directly or indirectly on his behalf. This I could not do. A total retirement from all intermeddling with publick affairs and public bodies is my object; besides that such an application to the assembly from me would have been as impertinent as ineffectual.—I have lodged with Colo. Bell two barrels of sweet potatoes for you. I think you told me they did not succeed well on your side the mountain. Hope therefore they may merit acceptance. I have been flattering myself that something might draw you downwards this season, and that I should have the pleasure of seeing you here. I still indulge the expectation, because, if eventually unfounded, it is in the mean while a pleasing one.—I am endeavoring to collect money to purchase two or three score of sheep. Should I succeed I propose to trouble you with the commission. Perhaps you can in the mean time have your eye on those which are for sale, not making any bargain however, as experience has taught me never to trust with certainty to the collection of money.—I congratulate yourself and all good republicans, on the complete success of the French this campaign. For, in this, res nostra agitur. My best respects to Mrs. Stewart, and am with sentiments of great esteem Dr. Sir your sincere friend & servt

Th: Jefferson

